Name: 1999/56/EC: Commission Decision of 8 January 1999 amending Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined for regions free of the disease in France (notified under document number C(1998) 4543) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  trade policy;  health;  Europe
 Date Published: 1999-01-23

 Avis juridique important|31999D00561999/56/EC: Commission Decision of 8 January 1999 amending Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined for regions free of the disease in France (notified under document number C(1998) 4543) (Text with EEA relevance) Official Journal L 018 , 23/01/1999 P. 0066 - 0067COMMISSION DECISION of 8 January 1999 amending Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined for regions free of the disease in France (notified under document number C(1998) 4543) (Text with EEA relevance) (1999/56/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 97/12/EC (2), and in particular Article 10(2) thereof,Whereas France considers that part of its territory is free from Aujeszky's disease and has submitted supporting documentation to the Commission as provided for in Article 10 of Directive 64/432/EEC;Whereas an eradication programme was undertaken in these regions for Aujeszky's disease;Whereas the programme is regarded to have been successful in eradicating this disease from the Departments Aisne, Allier, Ardennes, Aube, Calvados, Cantal, Cher, CorrÃ ¨ze, CÃ ´te d'or, Creuse, Eure, Eure-et-Loir, Gard, Indre, Indre et Loire, Loir-et-Cher, Loire, Haute-Loire, Loiret, LozÃ ¨re, marne, Meurthe-et-Moselle, Meuse, Moselle, Oise, Puy-de-DÃ ´me, Bas-Rhin, Haut-Rhin, RhÃ ´ne, Haute-SaÃ ´ne, Seine-Maritime, Somme, Vosges, Yonne;Whereas the authorities of France apply for national movement of pigs rules at least equivalent to those provided by the present Decision;Whereas these additional guarantees must not be requested from Member States or regions of Member States which are themselves regarded as free from Aujeszky's disease;Whereas Decision 93/24/EEC (3), as last amended by Decision 97/835/EEC (4) lays down additional guarantees relating to Aujeszky's disease for pigs destined for Member States or regions free of the disease and lists those regions in Annex I;Whereas these parts of France which are free of the disease should be added to Annex I of Commission Decision 93/24/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex I of Decision 93/24/EEC is replaced by the Annex of this Decision.Article 2 This Decision shall apply from 15 January 1999.Article 3 This Decision is addressed to the Member States.Done at Brussels, 8 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29. 7. 1964, p. 1977/64.(2) OJ L 109, 25. 4. 1997, p. 1.(3) OJ L 16, 25. 1. 1993, p. 18.(4) OJ L 345, 16. 12. 1997, p. 56.ANNEX 'ANNEX I>TABLE>